Case 1:19-cv-00573-DDD-JPM Document 19 Filed 07/07/20 Page 1of1PagelID#: 104

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
ANGELA M. CHELETTE, CIVIL ACTION NO. 1:19-CV-00573
Plaintiff
VERSUS JUDGE DRELL
ROBERT L. WILKIE, MAGISTRATE J UDGE PEREZ-MONTES
SECRETARY, DEPARTMENT OF
VETERANS AFFAIRS,
Defendant

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Wilkie’s Rule 12(b)(1) Motion to Dismiss (ECF No. 15)
is GRANTED.

IT IS FURTHER ORDERED that Chelette’s claims are DISMISSED WITH
PREJUDICE. |

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this
V2
7 day of July, 2020.

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
